10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank R. MARQUARDT;  Mary A. Marquardt,Plaintiffs-Appellants,v.STATE of Maryland Officers;  Edward C. Papenfuse,Commissioner of Land Patents;  Perry Gray Bowen,Jr., Judge, Circuit Court for CalvertCounty, Defendants-Appellees.
No. 93-1765.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Frank R. Marquardt, Mary A. Marquardt, Appellants Pro Se.
John Joseph Curran, Jr., Attorney General of Maryland; Richard Edson Israel, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellants appeal from the district court's order dismissing their civil rights complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marquardt v. State of Maryland Off., No. CA-93-331-WN (D. Md. June 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED